Case 2:20-cv-10916-LVP-MJH ECF No. 33 filed 06/11/20       PageID.1015    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MALACHI CHAMBERS,

             Plaintiff-Petitioner,                  Civil Case No. 20-10916
                                                    Honorable Linda V. Parker
v.

MICHAEL BOUCHARD, CURTIS D. CHILDS,
and OAKLAND COUNTY,

          Defendants-Respondents.
____________________________________/

                             OPINION AND ORDER

      Plaintiff-Petitioner Malachi Chambers, an inmate at the Oakland County

Jail, filed a complaint under 42 U.S.C. § 1983 and habeas petition under 28 U.S.C.

§ 2241, claiming that Defendants-Respondents are acting with deliberate

indifference to the serious risk that COVID-19 poses to him. (ECF No. 23.)

Plaintiff-Petitioner claims that he is a “medically-vulnerable” individual and, based

on this, seeks “work release” or “home tether.” (Id. at Pg. ID 305.) Plaintiff-

Petitioner filed an Amended Complaint on April 30, 2020.1 This matter is before

the Court on Plaintiff-Petitioner’s Emergency Motion for a Temporary Restraining




As Plaintiff-Petitioner filed an Amended Complaint, Defendants-Respondents’
1


Motion to Dismiss the initial Complaint (ECF No. 8) is moot.
Case 2:20-cv-10916-LVP-MJH ECF No. 33 filed 06/11/20        PageID.1016    Page 2 of 2




Order2 (ECF No. 9) and Defendants-Respondents’ Amended Motion to Dismiss

(ECF No. 27).

         As Plaintiff-Petitioner concedes, Cameron v. Bouchard, Civil Case No. 20-

10949, raises the same claims at issue in this case. On June 11, 2020, in Cameron,

the Sixth Circuit granted Defendants-Appellants’ Renewed Emergency Motion to

Immediately Stay Proceedings Pending Determination of Appeal. Case No. 20-

1469 (ECF No. 50.) The Sixth Circuit’s decision prevents this Court from moving

forward in the process of deciding whether any medically-vulnerable inmates at the

Oakland County Jail should be released during the COVID-19 pandemic. This

includes Plaintiff-Petitioner. As such, the Court determines that a stay in this case

is appropriate.

         IT IS HEREBY ORDERED that the proceedings in this case are STAYED

pending the Sixth Circuit’s decision in Cameron v. Bouchard.

         IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

    Dated: June 11, 2020




2
 The motion was labeled when docketed as a motion for preliminary injunction,
however, the motion itself is titled a motion for TRO and seeks only a TRO.
                                           2
